Title: Thomas Jefferson to Jonathan Shoemaker, 8 August 1809
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          Sir  Monticello Aug. 8. 09.
          I have to acknolege the reciept by the last post of your letter of the 1st inst. & in it of 490.D. that is to say a draught on the Philadelphia bank for 350.D. & 140.D. in bank bills. as mr Higginbotham’s order had been drawn on the rent due the first year, he was, in all justice entitled to the first money recieved and the rather as he had waited with indulgence a twelvemonth. I therefore paid it immediately to him, & am still where I was as to my engagements at Philadelphia. these I explained to you, and the degree to which I should be injured by a disappointment. and I have still no other resource to look to but from you, which I hope therefore you will take into consideration. as to the difficulties of the post office they may be proper in answer to the demands of the creditors for the mail stage, but not to me whose claim is on the profits of my mill of which you have been so long recieving. trusting to the effect of the motives which I am persuaded regulate your conduct, I hope that the pressure & the justice of my case will urge you to relieve me. you know that the rent of the 1st quarter of the 3d year is now become due.
          You propose giving up the Lease unless I will consent to lower the rent of the mill according to a scale which you state. this I can by no means do. on the contrary I should insist on considerably enlarging it on at the termination of the present lease. we now know the quantity of whi wheat which might be counted on were the mill well managed and in hands which possessed the confidence of the customers, & that this would justify the requiring double the rent I now have, & this would be but indifferent interest on the money the mill has cost me. I am aware that the present times are critical for & dubious for the sale of produce.  I suppose indeed that a non intercourse must take place. but this measure will be temporary, and cannot be a ground for a permanent abatement of my rent. but desiring to take no advantage of the times which you apprehend will make this lease ruinous to you, & which induce you to propose surrendering it the alternative of surrendering it, if that of abating the rent be declined, I prefer the surrender & therefore accede to that proposition. fix therefore any day for the termination of the lease, not earlier than 15. days after I shall have recieved your letter or other act surrendering it, and not later than 30. days from the date of this letter, & I agree to it. I hope you will come yourself to redeliver the possession in the condition in which our articles require the redelivery. I much rather do this than continue in a course of disappointment and misunderstanding with my tenant. in the mean time I wish you every happiness.
          Th: Jefferson
        